Citation Nr: 9903950	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-20 934	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on February 3, 1997.  

The RO notified both the veteran and his attorney by letter 
on December 21, 1998, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  A Board decision on November 15, 1996 determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of entitlement to service connection for 
residuals of a back injury. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, R. V. C., was retained within one year 
after the November 15, 1996 Board decision. 

4.  The fee agreement signed by the parties in February 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for his low back 
disability.

6.  By an order issued on August 26, 1997, the United States 
Court of Veterans Appeals vacated the Board's November 1996 
decision.  

7.  Past-due compensation was awarded to the veteran as a 
result of a decision by the RO on May 20, 1998, which 
assigned a 10 percent rating for a low back disability from 
December 1, 1993.

8.  By an August 31, 1998 decision, the Board granted the 
veteran attorney fees from past-due benefits as a result of 
the May 1998 RO decision.  

9.  Additional past-due benefits are available to the veteran 
as a result of a December 2, 1998 RO decision which granted 
entitlement to an increased rating for a low back disability 
from 10 percent to 40 percent effective May 1, 1998. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
claimant and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating for a low back disability from 10 percent to 40 
percent.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. §  20.609(c) (h) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from additional past-due benefits 
created by favorable adjudication of the claim for an 
increased rating for a low back disability from 10 percent to 
40 percent.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(f), (g), (h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law acting 
in the continuous prosecution of the same 
matter if a predecessor was retained 
within the required time period.)  
38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c)(3) 
(1998).  

In a previous August 1998 decision, the Board found the 
veteran and his attorney-representative had, in compliance 
with 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609, executed a 
valid fee agreement between them.  This agreement provided 
for attorney fees equal to 20 percent of any past-due 
benefits awarded.  The Board also determined the attorney was 
eligible for payment of attorney fees from past-due benefits 
stemming from an April 1998 Board decision granting service 
connection for a low back disability and from a May 1998 RO 
decision assigning a 10 percent disability rating for such 
disability.  The Board determined that the past-due benefits 
were payable to the veteran from January 1, 1994 through May 
20, 1998.  

Subsequent to the May 1998 RO decision, the veteran and his 
attorney filed a timely July 1998 notice of disagreement 
regarding the RO's initial 10 percent disability rating for 
the veteran's service connected low back disability.  The RO 
reviewed the evidence and, in a December 1998 decision, 
granted the veteran an increased rating to 40 percent for his 
low back disability, effective from May 1, 1998.  It now must 
be determined whether the attorney is entitled to 20 percent 
of the additional past-due benefits made payable to the 
veteran from the December 1998 decision.  

Pursuant to 38 C.F.R. § 20.609(h)(3)(i), if an increased 
evaluation is subsequently granted as a result of an appeal 
of the initial evaluation, and if the attorney represents the 
claimant in that phase of the claim, the attorney will be 
paid a supplemental payment based on the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.  Thus, even though there is no Board decision 
concerning the issue of an increased rating for the veteran's 
service connected low back disability, the attorney may be 
paid a supplemental payment under this regulatory provision, 
if he has continued his representation of the veteran.

To that end, the record contains a notice of disagreement 
dated July 1998 wherein the attorney disagreed with the 10 
percent rating assigned for the veteran's low back 
disability.  The record also contains a May 1998 letter 
wherein the attorney submitted medical reports regarding the 
condition of the veteran's low back.  This is sufficient 
proof that the attorney represented the veteran in his claim 
for an increased rating.  All aspects of 38 C.F.R. § 
20.609(h)(3)(i) having been met, the attorney is therefore 
entitled to 20 percent of the additional past-due benefits 
awarded.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney from the December 2, 1998 RO decision.  These 
figures were furnished to the parties in the notification 
letter of December 21, 1998.  As described below, the amount 
payable as attorney fees following the December 2, 1998 
rating decision will have to be revised.  

Since the granting of an increased rating from 10 percent to 
40 percent for a low back disability was made effective from 
May 1, 1998, compensation based on this rating is payable to 
the appellant from June 1, 1998, since this is first day of 
the following month.  38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose June 
1, 1998, as the effective date of the increase in benefits.  
Also, in its calculation of past-due benefits, the RO 
correctly took into account the fact that the veteran was 
already in receipt of a 10 percent rating for the disability 
at issue.  The amount of past due benefits awarded reflects 
the fact that the veteran had already been receiving benefits 
based on a 10 percent rating. 

Calculation by the RO of the amount of past-due benefits 
created by the increased rating to 40 percent for a low back 
disability must also comply with the provisions of 38 C.F.R. 
§ 20.609(h)(3) (1998), which states that the termination date 
of the period of past-due benefits for attorney fee purposes 
is the date of the award, not the last day of the month of 
the award.  In this instance, the RO rating action granting 
entitlement to an increased rating from 10 percent to 40 
percent took place on December 2, 1998.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to an increased 
rating from 10 percent to 40 percent for a low back 
disability, for attorney fee purposes extends from June 1, 
1998, through December 2, 1998.  The RO seems to have 
calculated past-due benefits to include the entire month of 
December (which would make December 31, 1998 the terminating 
date).  Therefore, the RO should recalculate its figures 
accordingly using December 2, 1998 as the termination date.  

By a stipulated agreement and order by the Court dated 
October 1997, the veteran's attorney was authorized an EAJA 
payment of $2,811.92.  However, as will be explained below, 
the release of a part of the veteran's past-due benefits to 
the veteran's attorney will still be authorized despite the 
payment under the EAJA.  
Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  For purposes of determining the 
total amount of attorney fees payable under 38 U.S.C.A. 
§ 5904 (in order to compare the amount of attorney fees from 
38 U.S.C.A. § 5904 and 
28 U.S. C. § 2412), the amount must include the total from 
the current Board decision as well as from the August 1998 
Board decision.  

Once the veteran's attorney receives payment of fees for 
legal services rendered in connection with the veteran's VA 
claim, he will have to refund the smaller of the fees 
received under either the EAJA or the fee received pursuant 
to 38 U.S.C.A. § 5904 (again, this amount will be total from 
the current Board decision combined with the total from the 
August 1998 Board determination.)  In this case, the smaller 
fee will probably be the total fee received from past-due 
benefits under 38 U.S.C.A. § 5904.  The Board does not have 
the direct authority to order the veteran's attorney to make 
such payment.  However, not to make such payment would be a 
violation of both professional conduct and a direct violation 
of the Federal Law under 38 U.S.C.A. § 5905 (West 1991 & 
Supp. 1998).









ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20% of additional past-due benefits awarded the 
veteran pursuant to the RO's December 1998 rating decision, 
for the period from June 1, 1998, through December 2, 1998. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.




- 10 -


